DETAILED ACTION
This Office Action is in response to the Request for Continued Examination, filed 17 August 2022.	
Acknowledgment is made of applicant’s amendment, filed on 17 August 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-3, 5-10, 12-14 and 16-17 are pending in the application.  Claims 1, 6, and 12 are currently amended.  Claims 1, 6 and 12 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantini et al. (US 10,163,977) (hereinafter, “Fantini”).
Re: independent claim 1, Fantini discloses a chalcogenide material comprising: germanium (Ge), arsenic (As), selenium (Se) and from 0.5 to 10 at% of at least one group 13 element (col 8 ll. 16-21, Se=53wt%, As=23wt%, Ge=13wt %, In=11wt%). 
Converting wt% to at% =
                
                    T
                    o
                    t
                    a
                    l
                     
                    a
                    t
                    %
                    =
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    S
                                    e
                                    =
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    S
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    A
                                    s
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    A
                                    s
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    G
                                    e
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    G
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    I
                                    n
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    I
                                    n
                                
                            
                        
                    
                
            

                
                    T
                    o
                    t
                    a
                    l
                     
                    a
                    t
                    %
                    =
                     
                    
                        
                            
                                
                                    53
                                
                                
                                    79
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    23
                                
                                
                                    75
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    13
                                
                                
                                    73
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    11
                                
                                
                                    115
                                
                            
                        
                    
                    =
                    1.25
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    S
                    e
                    =
                    
                        
                            
                                
                                    
                                        
                                            53
                                        
                                        
                                            79
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    53.67
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    S
                    e
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    A
                    s
                    =
                    
                        
                            
                                
                                    
                                        
                                            23
                                        
                                        
                                            75
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    24.53
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    A
                    s
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    G
                    e
                    =
                    
                        
                            
                                
                                    
                                        
                                            13
                                        
                                        
                                            73
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    14.25
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    G
                    e
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    I
                    n
                    =
                    
                        
                            
                                
                                    
                                        
                                            11
                                        
                                        
                                            115
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    7.65
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    I
                    n
                
            
Fantini does not disclose expressly wherein the at 15least one group 13 element is present in a concentration of from 0.5 to 3 at% to maintain the chalcogenide material in an amorphous state.  
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 13 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 13 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). In addition, the limitation “to maintain the chalcogenide material in an amorphous state” is a functional limitation that does not structurally distinguish the claimed invention from the prior art.  The chalcogenide material of Fantini is capable of performing the function and therefore meets the claim. MPEP § 2114.   
Re: claim 2, Fantini discloses the chalcogenide material of claim 1, wherein the chalcogenide material is GeaAsbSecX1-(a + b + c), wherein 0.12 ≤ a ≤ 0.33, 0.12 ≤ b ≤ 50.36, and 0.30 ≤ c ≤ 0.69 (The at% of Ge, As, Se, and In calculated above satisfy this limitation).
Re: claim 3, Fantini discloses the chalcogenide material of claim 1, wherein the at least one group 13 element includes boron (B), aluminum (Al), gallium (Ga), indium (In), thallium (TI), or a combination thereof (col 8 ll. 16-21).
Re: claim 5, Fantini discloses the chalcogenide material of claim 1, wherein a concentration of the at least one group 13 element (In - 7.65 at%) is less than 20half of a sum of a concentration of the germanium (Ge) and a concentration of the arsenic (As).
                
                    7.65
                     
                    a
                    t
                    %
                     
                    i
                    s
                     
                    l
                    e
                    s
                    s
                     
                    t
                    h
                    a
                    n
                     
                    19.39
                     
                    a
                    t
                    %
                    =
                     
                     
                    
                        
                            (
                            14.25
                             
                            a
                            t
                            %
                             
                            o
                            f
                             
                            G
                            e
                             
                            +
                             
                            24.53
                             
                            a
                            t
                            %
                             
                            o
                            f
                             
                            A
                            s
                            )
                        
                        
                            2
                        
                    
                
            
Re: independent claim 6, Fantini discloses in fig. 2 a variable resistance memory device comprising: a first electrode (210); 44a second electrode (205-a); and a chalcogenide film (215) interposed between the first electrode and the second electrode and including from 0.5 to 10 at% of at least one group 13 element (col 8 ll. 16-21).
Fantini does not disclose expressly wherein the at 15least one group 13 element is present in a concentration of from 0.5 to 3 at% to maintain the chalcogenide material in an amorphous state.
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 13 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 13 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). In addition, the limitation “to maintain the chalcogenide material in an amorphous state” is a functional limitation that does not structurally distinguish the claimed invention from the prior art.  The chalcogenide material of Fantini is capable of performing the function and therefore meets the claim. MPEP § 2114.   
Re: claim 8, Fantini discloses the variable resistance memory device of claim 6, wherein the chalcogenide film is a ternary chalcogenide switching material including a group 14 element, a group 15 element, and a group 16 element (col 8 ll. 16-21).
Re: claim 9, see claim 5 rejection above.
Re: claim 10, see claim 2 rejection above.
Re: independent claim 12, Fantini discloses in fig. 2 an electronic device comprising a semiconductor 5memory, wherein the semiconductor memory comprises: a column line (115-a); a row line (110-a) intersecting the column line; and a memory cell (including 215) positioned between the column line and the 10row line, wherein the memory cell comprises a chalcogenide film including germanium (Ge), arsenic (As), selenium (Se), and from 0.5 to 10 at% of at least one group 13 element (col 8 ll. 16-20).
Fantini does not disclose expressly wherein the at 15least one group 13 element is present in a concentration of from 0.5 to 3 at% to maintain the chalcogenide material in an amorphous state.
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 13 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 13 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). In addition, the limitation “to maintain the chalcogenide material in an amorphous state” is a functional limitation that does not structurally distinguish the claimed invention from the prior art.  The chalcogenide material of Fantini is capable of performing the function and therefore meets the claim. MPEP § 2114.   
Re: claim 13, Fantini discloses the electronic device of claim 12, wherein the memory cell comprises a selection element (215) including the chalcogenide film and a memory element (220) coupled to the selection element.
Re: claim 14, see claim 2 rejection above.
Re: claim 16, see claim 3 rejection above.
Re: claim 17, see claim 5 rejection above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantini et al. (US 10,163,977) (hereinafter, “Fantini”) in view of Wu et al. (US 2017/0244026) (hereinafter, “Wu”).
Re: claim 7, Fantini discloses the variable resistance memory device of claim 6 but does not specifically disclose wherein the chalcogenide film has an amorphous state and is an ovonic threshold switching material.
Wu discloses a chalcogenide film having an amorphous state and is an ovonic threshold switching material [0057].
It would be obvious to one of ordinary skill in the art to include the chalcogenide material in an Ovonic threshold switching (OTS) device as exemplified by Wu since OTS devices are commonly used the art as selection elements in memory devices.
Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Fantini does not disclose wherein the doping concentration of the chalcogenide material may be determined to maintain an amorphous state. 
In response, the limitation “to maintain the chalcogenide material in an amorphous state” is a functional limitation that does not structurally distinguish the claimed invention from the prior art.  The chalcogenide material of Fantini is capable of performing the function and therefore meets the claim. MPEP § 2114. 

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/22/2022